Citation Nr: 1501247	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-45 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for Type II diabetes mellitus.
 
2.  Entitlement to service connection for hypertension, including as secondary to the service-connected Type II diabetes mellitus and the service-connected coronary artery disease.
 
3.  Entitlement to service connection for erectile dysfunction, including as secondary to the Type II diabetes mellitus and the service-connected coronary artery disease.
 
4.  Entitlement to service connection for pancreatitis, including as secondary to the Type II diabetes mellitus and the service-connected coronary artery disease.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.
 
7.  Entitlement to service connection for a bilateral shoulder disorder.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, to include a tour in the Republic of Vietnam during the Vietnam War. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

There was an additional claim for service connection for coronary artery disease also on appeal, but it was granted in a May 2011 rating decision by the RO.  The Veteran did not in response separately appeal the assigned rating or effective date; therefore, that claim is no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher initial rating and earlier effective date since these are "downstream" issues from his original claim for service connection).

In August 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for the Veteran to be scheduled for a Board hearing.  In November 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file. 

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, at his November 2014 Board hearing, the Veteran testified that he had been recently treated by the VA Medical Centers (VAMCs) in Louisville, Kentucky, and Scottsburg, Indiana, for the disorders currently on appeal.  The claims file does not contain any VA treatment records from the Scottsburg VAMC, and the most recent treatment records in the claims file from the Louisville VAMC are dated from October 2009.  Accordingly, on remand, all pertinent VA treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Type II Diabetes Mellitus Claim

The Veteran was last afforded a VA examination to determine the severity of his service-connected Type II diabetes mellitus in December 2012.  At the examination, the VA examiner found that the Veteran's Type II diabetes mellitus did not require any regulation of his activities.  Since that time, at his Board hearing in November 2014 (almost two years later), the Veteran described regulation of his activities due to his Type II diabetes mellitus.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that the December 2012 VA examination is inadequate to assess the Veteran's current level of severity.  A new VA examination is required to assess the current severity of the Veteran's service-connected Type II diabetes mellitus.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Hypertension, Erectile Dysfunction, and Pancreatitis Claims

Initially, regarding the hypertension and erectile dysfunction claims, the Veteran has not been provided with a proper duty-to-assist notice letter, to include being informed of the requirements for establishing secondary service connection for this claim.  38 C.F.R. § 3.310 (2014).  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (2014); 38 C.F.R. § 3.159 (2014).  

Additionally, the Veteran is currently service-connected for Type II diabetes mellitus and coronary artery disease.  The Veteran asserts that his hypertension, erectile dysfunction, and pancreatitis were caused by or aggravated by his service-connected Type II diabetes mellitus and/or coronary artery disease.  The Veteran was afforded VA diabetes mellitus examinations in May 2007 and December 2012 to determine the etiology and current severity of his diabetes mellitus.  In these examinations, the VA examiner also provided opinions regarding the Veteran's hypertension and erectile dysfunction.  However, the examiner did not use the correct secondary service connection legal standard and did not provide any rationale for his negative nexus opinions.  Additionally, medical opinions addressing the service-connected coronary artery disease have not been provided.  Medical opinions addressing the pancreatitis have also not been obtained.  To date, the Veteran has not been afforded VA examinations specific to his hypertension, erectile dysfunction, and pancreatitis, to include medical opinions addressing direct service connection and secondary service connection.  38 C.F.R. §§ 3.303, 3.310 (2014).  Thus, the Board finds that new VA examinations and medical opinions are required to determine the nature and etiology of the Veteran's claimed hypertension, erectile dysfunction, and pancreatitis.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
Bilateral Hearing Loss and Tinnitus Claims

A VA addendum medical opinion is necessary before these claims can be decided on the merits.  The Veteran was afforded a VA audiological examination in May 2007.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran currently has bilateral hearing loss and tinnitus.  The VA examiner then concluded that the Veteran's bilateral hearing loss and tinnitus were not due to his active military service, to include his presumed in-service noise exposure from his service in the Republic of Vietnam, because his hearing was within normal limits when he left the military service.  However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, the examiner did not consider the Veteran's statement at his Board hearing that his tinnitus began immediately after his return from the Republic of Vietnam.  Therefore, the May 2007 VA examiner provided inadequate rationale for the negative nexus opinion for the bilateral hearing loss and tinnitus claims.  The Board thus finds that another medical opinion by a VA examiner is needed regarding the etiology of the Veteran's current bilateral hearing loss and tinnitus.  The Board needs this opinion to fairly decide the Veteran's claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 38 C.F.R. § 4.2 (2014) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Bilateral Shoulder Disorder Claim

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

At his Board hearing, the Veteran testified to experiencing pain in both of his shoulders.  The Veteran also testified to injuring his shoulders during his active duty and being treated for the injuries at sick call.  The Veteran stated that he had experienced bilateral shoulder problems since his active military service.  The Veteran is also competent to describe his in-service and current bilateral shoulder symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran's statements are corroborated by an undated lay statement in the claims file from a fellow soldier who served with the Veteran.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed bilateral shoulder disorder.  As the record establishes competent lay and medical evidence of a current diagnosis and an in-service incurrence, a VA examination is required to determine the etiology of the claimed bilateral shoulder disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in Louisville, Kentucky, dated since October 2009 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the VAMC in Scottsburg, Indiana, that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate the claims of entitlement to service connection for hypertension and erectile dysfunction, to include informing the Veteran of the requirements for establishing secondary service connection under 38 C.F.R. § 3.310.  The letter must also include information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).

3.  After obtaining the above records, provide the Veteran with an appropriate VA examination to determine the severity of his service-connected Type II diabetes mellitus.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  Provide the VA examiner with the claims file to review.

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Code 7913.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  The examination report must include a discussion of whether the Veteran's Type II diabetes mellitus requires any of the following:  regulation of activities; regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; more than one daily injection of insulin; and/or, regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

4.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current hypertension.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current hypertension is related to his active military service?

b) Is it at least as likely as not that the Veteran's current hypertension was caused by his service-connected Type II diabetes mellitus?  

c) Is it at least as likely as not that the Veteran's current hypertension was caused by his service-connected coronary artery disease?  

d) Is it at least as likely as not that the Veteran's current hypertension was aggravated (permanently worsened beyond the normal progression) by his service-connected Type II diabetes mellitus?

e) Is it at least as likely as not that the Veteran's current hypertension was aggravated (permanently worsened beyond the normal progression) by his service-connected coronary artery disease?

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current erectile dysfunction.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current erectile dysfunction is related to his active military service?

b) Is it at least as likely as not that the Veteran's current erectile dysfunction was caused by his service-connected Type II diabetes mellitus?  

c) Is it at least as likely as not that the Veteran's current erectile dysfunction was caused by his service-connected coronary artery disease?  

d) Is it at least as likely as not that the Veteran's current erectile dysfunction was aggravated (permanently worsened beyond the normal progression) by his service-connected Type II diabetes mellitus?

e) Is it at least as likely as not that the Veteran's current erectile dysfunction was aggravated (permanently worsened beyond the normal progression) by his service-connected coronary artery disease?

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

6.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed pancreatitis.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address the following:

a) State whether the Veteran currently has pancreatitis or an associated disorder.

b) If so, is it at least as likely as not that the Veteran's current pancreatitis is related to his active military service?

c) If so, is it at least as likely as not that the Veteran's current pancreatitis was caused by his service-connected Type II diabetes mellitus?  

d) If so, is it at least as likely as not that the Veteran's current pancreatitis was caused by his service-connected coronary artery disease?  

e) If so, is it at least as likely as not that the Veteran's current pancreatitis was aggravated (permanently worsened beyond the normal progression) by his service-connected Type II diabetes mellitus?

f) If so, is it at least as likely as not that the Veteran's current pancreatitis was aggravated (permanently worsened beyond the normal progression) by his service-connected coronary artery disease?

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

7.  After obtaining the above records, ask the original May 2007 VA audiological examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA audiological examination to ascertain the etiology of his currently diagnosed bilateral hearing loss and tinnitus.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should also fully describe the functional effects caused by the Veteran's hearing loss and tinnitus.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address whether it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are related to his active military service, to include his presumed in-service noise exposure from his service in the Republic of Vietnam during the Vietnam War.  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorders.  Specifically, the examiner should consider the Veteran's statements at his November 2014 Board hearing in which he reported tinnitus immediately following his military service in the Republic of Vietnam.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

The examiner is also reminded that, even though a disabling hearing disability may not have been demonstrated at separation, the Veteran may still establish service connection for a current hearing disorder by showing he now has a current hearing disorder and by submitting evidence that his current hearing disorder is related to his active military service.  

8.  After obtaining the above records, schedule the Veteran for a VA joints examination to ascertain the nature and etiology of his claimed bilateral shoulder disorder.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address whether the Veteran has a current bilateral shoulder disorder that is least as likely as not related to his active military service.  

In forming his or her opinion, the VA examiner is asked to consider the lay statements from the Veteran and his fellow solider regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

9.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




